Citation Nr: 1451058	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1970 to March 1971.  He died in October 1987.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (jurisdiction of the case was subsequently transferred to the Lincoln, Nebraska RO).

While on the June 2012 Form 9 the appellant requested a BVA hearing, the appellant's representative's September 2012 statement withdrew the hearing request.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had the following service-connected disability: duodenal polyp, postoperative, rated non-compensable (0 percent) disabling.  

2.  The Veteran died in October 1987; the death certificate reflected that the immediate cause of death was cardio respiratory failure, which was due to, or a consequence of, carcinoid tumor liver, abdomen - malignant.  

3.  The Veteran's carcinoid tumor of the liver first manifested many years after service and it was not caused or aggravated by the service-connected duodenal polyp, postoperative.  
CONCLUSION OF LAW

The criteria to establish entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist claimants in the claims process.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, the notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 F. App'x 277 (Fed. Cir. 2009).

The appellant was provided with the required notice in a July 2011 letter, prior to the August 2011 rating decision on appeal.  As such, VA's duty to notify has been satisfied.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file and a VA medical opinion was obtained in April 2012.  The Board finds the April 2012 VA medical opinion to be thorough, complete and a sufficient bases upon which to reach a decision on the appellant's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that there are potentially outstanding records, specifically VA treatment records, including terminal records, as well as Social Security Administration records for the Veteran.  As will be discussed in greater detail below, however, the appellant's claim hinges largely on whether the Veteran's carcinoid tumor of the liver was caused or aggravated by his service-connected duodenal polyp, postoperative.  The April 2012 VA medical opinion indicated that there was "no relationship" between carcinoid syndrome and duodenal polyps.  As such, and as the potentially outstanding records would likely fail to provide evidence of the required causation or aggravation of the Veteran's carcinoid tumor of the liver by his service-connected duodenal polyp, postoperative, a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Additionally, in the appellant's June 2012 Form 9, reference was made to the cost of having a doctor review the evidence of the case as being too much for the appellant.  Also, in the appellant's representative's September 2012 statement, the representative stated that the appellant "is not able to afford payment of the medical reports necessary from the Doctors, plus most of the Doctors who provided the care, treatment, to the [V]eteran are all gone."  As noted, a VA medical opinion was obtained in this case in April 2012.  Further, the appellant has not specifically referenced any outstanding medical records, and as discussed, remand is not required for any other potentially outstanding records.    

In sum, VA has satisfied its duty to assist.



II. Service Connection for Cause of the Veteran's Death

Legal Criteria

To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312 (2014).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a) (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R.     § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened (i.e. aggravated) the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R.       §§ 3.307, 3.309 (2014).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease has manifested in service.  38 C.F.R. § 3.303(b) (2014).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Analysis 

The Veteran's death certificate reflected that the immediate cause of death was cardio respiratory failure, which was due to, or a consequence of, carcinoid tumor liver, abdomen- malignant.  
The Veteran sole service-connected disability was duodenal polyp, postoperative, at the time of his death.  The appellant has not asserted that the Veteran's duodenal polyp, postoperative, caused or contributed to the cause of death.  

Instead, the appellant's main contention is that the Veteran's carcinoid tumor of the liver was caused or aggravated by the Veteran's service-connected duodenal polyp, postoperative, given the anatomical location of the tumor.  

The STRs of record included extensive records from a prolonged in-patient hospitalization in 1970.  An October 1970 Narrative Summary referenced the Veteran having exploratory laparotomy surgery in May 1970 and August 1970, with a duodenal enteric duplication cyst being removed during the August 1970 surgery.  Diagnoses were noted of "[e]nteric duplication cyst of the duodenum with partial obstruction of pancreatic duct, treated surgically, improved" and "[a]cute pancreatitis, related to [the previous diagnosis], treated, improved."  Under the heading of "present condition", it was noted that the Veteran was "completely asymptomatic...and his pancreas and liver are functioning normally as far as can be determined by laboratory values."  An October 1970 medical board examination report noted the abdomen and viscera (including hernia) to be abnormal and referenced a well-healed abdominal scar and well-healed appendectomy scar, but noted no defects and found the Veteran qualified for military duty.       

An August 1971 rating decision granted the Veteran entitlement to service connection for duodenal polyp, postoperative.  

A VA Hospital Summary, with an admission date of December 1984 and discharge date of February 1985, noted a diagnosis of metastatic carcinoid tumor from the terminal ileum and liver metastases secondary to the previous diagnosis.  A VA discharge summary dated July 1987 noted a diagnosis of carcinoid tumor originating in terminal ileum, metastatic to liver.  This VA record noted that the Veteran "has a well documented history of carcinoid tumor which was discovered in 1984."

In a May 2011 statement, the appellant referenced the Veteran having a "medical problem with his abdomen that required" surgery during service and stated that "[t]his problem was listed on his death certificate."  In the appellant's September 2011 Notice of Disagreement, the appellant stated that the Veteran was service-connected for post-operative duodenal polyp and that this caused his death by carcinoid tumor of the liver.  In the appellant's June 2012 Form 9, the appellant again referenced a connection between the Veteran's carcinoid tumor of the liver and his service connected duodenal polyp, postoperative.  The appellant appears to argue that either the duodenal polyp that was removed was in fact a carcinoid tumor or that the removal of the duodenal polyp caused some sort of damage that allowed the tumor to spread.  The appellant's representative's September 2012 statement argued that "during the removal of the duodenal polyp the damage to the duodenal let the polyp and/or the tumor spread to the other organs in the body."  The appellant's representative's May 2013 Informal Hearing Presentation stated that the appellant "claims that the removal of the [V]eteran's duodenal polyp is what caused the carcinoid tumor to develop."     

A VA medical opinion was obtained in April 2012.  The medical professional stated that he reviewed the c-file and "also reviewed the current medical literature."  The medical professional stated:
	
This examiner reviewed all available medical records, to include very complete records from many years ago from [the Veteran's] inpatient status in Lincoln, to include complications and rehospitalizations[.]  Unfortunately, [the Veteran] passed away from carcinoid syndrome at a very young age[.]  Prior to that, a duodenal polyp was noted, which was likely an incidental finding[.]  However, it appeared to play into some of his pancreatitis symptoms, and after this was removed, which appeared to be some type of duplication cyst, his pancreatic issues abated[.]  This examiner thoroughly reviewed the medical literature concerning carcinoid syndrome and duodenal polyps[.]  I even spoke with a colorectal surgeon, who concurred with me, that there is no relationship between both of these[.]  This is based on discussing this issue with an expert, and also reviewing the current medical literature[.]  Therefore, after an extensive literature search and review, this examiner could not find any evidence that showed this [Veteran's] duodenal polyp contributed to his cause of death, as noted on the death certificate[.]  Also, this examiner could not find any valid medical reasoning, based on a review of records, that showed his carcinoid syndrome was secondary to or aggravated by his duodenal polyp, and it did not appear that his death was hastened in any way by the duodenal polyp[.]  It appears that he passed away from complications of metastatic carcinoid disease[.]  Reasoning and basis as described[.]  There is no evidence to suggest any aggravation[.]

After a review of the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's carcinoid tumor of the liver was caused or aggravated by the Veteran's service-connected duodenal polyp, postoperative.  The Board finds that the most probative evidence of record as to this issue is the April 2012 VA medical opinion.  This opinion provided a negative opinion as to whether the Veteran's carcinoid tumor of the liver was caused or aggravated by his service-connected duodenal polyp, postoperative, and the Board finds this opinion to be of significant probative value.  Of particular note, the opinion is well-reasoned and is not otherwise contradicted by the medical record.  It is clear that the examiner had the pertinent facts before him, and considered the Veteran's full history in making the determination. 

The Board acknowledges the appellant and her representative's lay statements, which have variously advocated a connection between the Veteran's carcinoid tumor of the liver and his service-connected duodenal polyp, postoperative.  The Board, however, finds that the appellant and her representative are not competent to address the etiological question of whether the Veteran's carcinoid tumor of the liver was caused or aggravated by his service-connected duodenal polyp, postoperative, as this is a complex medical question, involving cancer - an unobservable phenomenon inside the body.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Significantly more probative value is assigned to the April 2012 VA medical opinion with respect to this etiological question.  

The Board has also considered the medical treatise evidence submitted by the appellant in June 2012.  The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."  Mattern v. West, 12 Vet. App. 222 (1999).  The medical treatise evidence must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The document submitted does not address the facts of this specific case of a successfully removed duodenal polyp and the subsequent development of liver cancer.  The Board finds that the April 2012 VA medical opinion, which did address the facts of this specific case, to be of significantly more probative value.  

In addition, the evidence of record does not support entitlement to service-connection for cause of the Veteran's death under any other theory.  The medical evidence indicated that the Veteran was first diagnosed with carcinoid tumor of the liver many years after service in 1984 (he separated from service in March 1971).  Even if the duodenal polyp, postoperative, or the in-service surgeries were considered in-service events, there is no competent evidence of a nexus between the Veteran's carcinoid tumor of the liver and his active service and therefore service connection is not warranted on a direct basis.  Further, carcinoid tumor of the liver was not diagnosed until well more than one year after the Veteran separated from service in in March 1971 and therefore service connection for carcinoid tumor of the liver is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, continuity of symptomatology requires that the chronic disease manifested in service; however, the Veteran was not diagnosed with carcinoid tumor of the liver until many years after service.  Additionally, there is no evidence showing a continuity of symptomatology since service for carcinoid tumor of the liver.  The polyp removal had no complications and the Veteran was noted to be asymptomatic thereafter.  Therefore, service connection for carcinoid tumor of the liver is also not warranted on this basis.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  

Finally, while the appellant has not advanced this theory, the Board concludes based on the October 1987 death certificate and April 2012 VA opinion, that the Veteran's service-connected duodenal polyp, postoperative, was neither a principal or contributory cause of the Veteran's death.  See 38 C.F.R. § 3.312 (2014); see April 2012 VA opinion (stating "this examiner could not find any evidence that showed this [Veteran's] duodenal polyp contributed to his cause of death, as noted on the death certificate", that "it did not appear that [the Veteran's] death was hastened in any way by the duodenal polyp" and that "[i]t appears that he passed away from complications of metastatic carcinoid disease[.]"). 

In summary, the Board finds that the preponderance of the evidence is against the appellant's claim.  The criteria to establish entitlement to service connection for cause of the Veteran's death, based on secondary service connection, as well as any other theory, have not been met and as such, the claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).
      

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


